Atkinson, J.
1. Where one died in possession of land under a bona fide claim of right thereto, this was prima facie evidence of title in him; and his heirs or devisees may recover on proof of such possession, unless a better adverse title is shown by the defendant. Wolfe v. Baxter, 86 Ga. 705 (13 S. E. 18).
*171No. 1173.
June 12, 1919.
Complaint for land. Before Judge Bartlett. Paulding superior court. August 7, 1918.
James & Bedgood, for plaintiff. J. B. Hutcheson, for defendant.
2. Tn the trial of an action for the recovery of land, whether brought in common-law form or under the code, whenever it appears either from the pleadings or .the evidence that the parties claim under a common grantor, it is not incumbent upon the plaintiff to show title in such person. Brinkley v. Bell, 126 Ga. 480 (55 S. E. 187); Garbutt Lumber Co. v. Wall, 126 Ga. 172 (54 S. E. 944); Moore v. Daugherty, 146 Ga. 176 (91 S. E. 14).
3. Applying the principle stated in either of the foregoing notes ijo the pleadings and evidence, the plaintiff made out a prima facie case.
4. The plaintiff’s evidence did not demand a finding in favor of the defendant on his plea of prescription. It was erroneous to grant a nonsuit. Judgment reversed.

All the Justices concur.